 FLEET CARRIER CORPORATION227Fleet Carrier CorporationandConrad Holland. Case7-CA-9306January12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn July 20, 1972, Administrative Law Judge' PaulE.Weil issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in reply.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs, and finds merit in certain of Respondent'sexceptions.Accordingly, the Board has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge which are consistent withthe following:The complaintalleges,and the General Counselcontends, that Respondent violated Section 8(a)(3)and (1) of the Act by failing to credit the ChargingParty,Conrad Holland, with his actual companyseniority,and thereafter laying him off betweenSeptember 30, 1971, and May 1, 1972, because hehad previously refrained from union membership.Respondent denies that it has violated the Act, andaffirmatively contends that seniority is a creature ofcontract and that the contract in effect betweenRespondent and the collective-bargaining represent-ative,Teamsters Local 614 (hereinafter the Union),did not vest Holland with retroactive unit seniority.Respondent further claims that the Board shoulddefer decision since the dispute arises under theseniorityprovisionsof its contract,which hasgrievance and arbitration procedures.The record shows that Holland was originallyemployed as a part-time gateman by Fleet CarrierCorporationat itsSouth Boulevard terminal in 1960,and began working 40 hours a week the next year.For the last several years, Holland has been working48 hours a week.Prior to July 1, 1970, Truckaway Corporationengaged inthe same business as Fleet Carrier at a1The title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.2The 1968 rider provided:"EffectiveMarch 1, 1968 at TruckawayCorporation the following hourly rate increases shall be applicable togatemen only .... Also in the future,all other benefits of the contractshall apply to gatemen."3We agree with the Administrative Law Judge that it would not serveterminal on Sanford Street in the same city, Pontiac,Michigan. In July 1970, the two companies institutedamerger, approved by the Interstate CommerceCommission on November 2, 1970. Both FleetCarrier and Truckaway had master agreements withtheUnion covering drivers and other employees.Prior to the merger, by a rider executed March 1,1968, Truckaway's gatemen were specifically includ-ed in the bargaining unit.2 However, Fleet Carrier'sgatemen at the South Boulevard terminal had notbeen included in that bargaining unit, and remainedunrepresented.On December 8, 1970, followingcompletion of the merger and the execution of a newnational agreement,Respondent and the Unionexecuted a rider agreement to the national contractwhich provided:All benefits of the National Master AutomobileTransporter'sAgreement and Central-SouthernConference Area Supplemental thereto, whichhave been enjoyed by the Gatemen (Watchmen)in the past, shall continue to be enjoyed by themduring the terms of this agreement.The Administrative Law Judge found that thisrider gave the South Boulevard gatemen, includingalleged discriminateeHolland, the same seniorityprivileges as the Sanford Street gatemen, despite thefact that the South Boulevard gatemen had beenhistoricallyexcluded from the bargaining unit.Accordingly, he concluded that Respondent, by notcrediting Holland with his accrued seniority datingfrom his initial hire with Respondent because of hisprior lack of union membership, and by laying offHolland before another employee with less companyseniority who had been transferred from the SanfordStreet terminal, discriminated against Holland inviolation of Section 8(a)(3).3 We disagree.Initially,we do not adopt the Administrative LawJudge's interpretation of the December 8 rider. Thatrider contains no language suggesting that its termswere applicable to the South Boulevard gatemen. Tothe contrary, its express terms applied only tohistoricallyrepresentedgatemen;namely, thoseemployed at the South Boulevard facility. Further,the subsequent conduct of the parties does notdemonstrate that the parties attached any otherinterpretation to the December 8 rider. As found bytheAdministrative Law Judge, when the Unionlearned that the South Boulevard gatemen were paidon a lower wage scale than the unit employees, itthe purposes of the Act to defer to arbitration in this case,but do so only onthe grounds that the interests of the Union and Holland are in substantialconflict,and as a result thereof,reasonable ground exists for assuming thelatter's interestsmay not be adequately protected in the arbitral process.KansasMeatPackers,A Divisionof Aristo Foods, Inc.,198 NLRB No. 2.Member Fanning would not defer to arbitration in this case.See his opinioninCollyer Insulated Wire,192 NLRB No. 150.201NLRB No. 29 228DECISIONS OF NATIONALLABOR RELATIONS BOARDimmediately sought theirinclusionin the unit byletterdated June 28, 1971.4 Although the Union'sletter implies that the unrepresented gatemen shouldhave been given the same benefits as other employeesfollowing themerger, there is no evidence thatRespondent ever assented to this demand. Instead,Respondent's reply letter of June 29 indicated that itwas referring the matter to its attorney. An exchangeof letters of this type does not establish that theparties mutually assented to the unit inclusion of theSouth Boulevard gatemen at any time prior thereto,or that the parties agreed that those gatemen wouldreceive the seniority or other benefits of the contract.Indeed, as a result of the letter exchange, Respon-dent and the Union met on July 23 and executed asecond rider agreement, whereby the South Boule-vard gatemen, including Holland, were specificallyincluded in the unit for the first time. This riderclassified the South Boulevard gatemen as regularpart-time employees who were excluded from certaincontractual benefits.Although this rider did notspecificallyexclude those classified as part-timegatemen from the seniority provisions of the nationalcontract, the rider did not specifically make applica-ble the seniority provisions, either.Itisclear,however, that the terms of the July 23 rider did notprovide for retroactive seniority.5 The parties testi-fied that seniority was not to be applied to the older,some semiretired, persons employed as gatemen.Holland acknowledged his receipt and understand-ing of the rider on July 30 and did not, prior to thisproceeding, raise any question with the Respondentas to its meaning.Itiswell settled that a contractual provisionconditioning seniority benefits on an employmenthistorywith a signatory employer is not unlawful,even though nonunit employees, who are alsononmembers, are prejudiced thereby upon a transferormerger. The validity of suchclause lies in itsprotection of unit seniority, while failing to discrimi-nate on the basis of union membership. The benefitsare denied all employees outside the bargaining unitirrespective of union affiliationsThe facts in this case plainly show that Hollandwas an employee outside the bargaining unit and, assuch,was not shown to be entitled to retroactivesenioritywhen he first became a bargaining unitemployee on July 23. Therefore, we cannot find, asdid the Administrative Law Judge, that Holland'slayoff was attributable to his nonunion status. Here,the only employees who remained in the gatemenclassification, after Holland's layoff, were those whohad been in the bargaining unit, and who accumulat-ed seniority for a greater period of time thanHolland.Thus, as it has not been shown thatHolland, or any other South Boulevard gateman, wasentitled to retroactive seniority or any preferenceover those retained, we do not believe the recordfurnishesa reasonable basis for inferring thatHolland's layoff was unlawfully predicated upon hislack of membership in the Union.Accordingly, and as the record contains no specificevidence that Respondent was discriminatorily moti-vated in selecting HollandforLayoff,we shalldismiss the complaintin itsentirety.?ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.4TheAdministrative Law Judge's inadvertence in attributing a state-ment in the Union's June 28 letter to Respondent's presidentisherebycorrected.5The riderprovides:Thisrider covers the following employees and/or any future employeeshiredas regular parttime employees in the Gatemen-Inspectorclassificationworking atthe Company'sSouth Boulevardproperty.Following theabove-quoted provisionappear the names of the five gatemenworking at the South Boulevard terminal, including Holland.The rider wenton toprovide forwage increases,in return for which the parties agreed thatthe vacation,holiday,health and welfare,and pension provisions of thebasic contractsshall not be applicable to employees in this classification.The rider also providedthat all of the regular part-time employees in thisclassificationmust be members of the Union or become members of theUnion in accordancewith the terms of the national agreement.6 InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local Union No. 17 (Colorado Transfer and Storage,Inc.),198NLRB No. 42;cf.InternationalPhotographers of theMotionPicture Industries, Local 659 (MPO-TV of California Inc., Y-A Productions,Inc.),197 NLRB No. 134.rThe recordcontains no evidence that the action taken against Hollandwas based on specific union animus. Indeed, there is no evidence that thehistoricallyexcluded gatemen ever expressed an interest for or against unionrepresentationprior to July1971, or that Respondent had any interest intheir status.We donot infer any improper motivation from the parties'descriptionin the July 23rider of Holland as a part-time gateman when infact he had been working 48 hours perweek. Only Hollandand one otherSouth Boulevard gateman,out of a total complement of II part-timegatemen,worked in excess of 40 hours perweek. Theremaining gatemen atSouth Boulevard were semiretired individuals seeking part-time employ-ment to supplement their retirement incomes.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, TrialExaminer:On February 17, 1972,Conrad Holland fileda charge with the RegionalDirectorforRegion7 of the National LaborRelations Board,hereinafter called the Board,allegingthat Fleet CarrierCorporation,hereinafter called Respondent, laid Hollandoff on September30, 1971,because hehad not been amember of the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica(hereinaftercalled the Union). On April 11, 1972, theRegionalDirector for Region 7 issued a complaint andnotice of hearing allegingthatRespondent discriminatedagainstHolland by layinghim off and refusing to reinstatehim, inviolationof Section 8(aX3) and(1) of the Act. OnApril 18, 1972, Respondentfiled its answer admitting FLEET CARRIER CORPORATION229various allegations of the complaint, denying any discrimi-nation with regard to Holland, alleging that Holland hadbeen laid off in accordance with seniority, pursuant to acontract between Respondent and the Union, and affirma-tively contending that under the Board's policy expressedinSpielbergManufacturing Company,112 NLRB 1081, andCollyer InsulatedWire,192 NLRB No. 150, the complaintshould be dismissed and the dispute resolved through thegrievance procedure in the contract between Respondentand the Union. On the issues thus joined, the matter cameon for hearing before me on June 6, 1972. All parties werepresent or represented by counsel, and had an opportunityto call witnesses and examine and cross-examine them, andto adduce relevant and material evidence, to argue orallyon the record, and to file briefs. The General Counsel andRespondent, at the close of the case, argued on the record.Briefs have been received from the General Counsel andRespondent.On the entire record of this case, and in consideration ofthe oral arguments and briefs of the parties, I make thefollowing:FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is a New York corporation engaged, inPontiac,Michigan, in the business of transporting newvehicles in interstate and intrastate commerce as acommon carrier. In the course and operation of its businessRespondent annually derives revenue in excess of $100,000from the transport of vehicles directly from points inMichigan to points outside the State of Michigan.Respondent is, and at all times relevant hereto, has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, anditsLocal Union No. 614, are labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundPrior to July 1, 1970, Truckaway Corporation wasengaged in the transportation of new automobiles from aGeneral Motors plant in Pontiac, Michigan, and operateda terminal at Sanford Street in that city. At the same timeFleetCarrierCorporationwas engaged in the samebusiness and operated a terminal on South Boulevard inPontiac,Michigan.On July 1, 1970, the two firmsinstituted a merger which was approved by the InterstateCommerce Commission on November 2, 1970. Arley J.Lowe, who had been the president of Truckaway, becameassistant to the president during the period between July 1and November 2, 1970, and became the president onNovember 2, 1970, of the new merged corporation, whichalso was known as Fleet Carrier Corporation.Both Fleet Carrier Corporation and Truckaway Corpo-ration had contracts with the Union covering the driversand various other employees. In 1968 the Union negotiateda rider to then existing contract with both Fleet Carrierand Truckaway pursuant to the terms of which all thebenefits of the thenexistingcontract between the partiesbecame applicable to the Truckawaygatemenbut not theFleet Carriergatemen.On June 1, 1970, a new master agreement between theUnion and Respondent was executed. This contractcontained not only the National Master AutomobileTransporter'sAgreement, but the Central and SouthernConferenceAreas Supplemental Agreements and localagreements.On December 8, 1970, a new rider was entered intobetween the Union and the newly merged Respondent,providing for hourly rate increases for the gatemen andfurther providing:Allbenefitsof the NationalMasterAutomobileTransporter'sAgreement and Central-Southern Con-ferenceArea Supplement thereto, which have beenenjoyed by the Gatemen (Watchmen) in the past, shallcontinue to be enjoyed by them during the terms of thisagreement.On June 28, 1971, Joseph M.Bane,president of theUnion, by letter, informed President Lowe that he hadlearned that the gatemen at the Fleet Carrier Corporationwere not in the Union, while the former Truckawaygatemen (who had been in the Union since 1968) werereceiving 54 cents more per hour. Lowe pointed out "asyou are wellaware, the mergerwas by classificationseniority effective July 1, 1970."Banerequested that thegatemen be treatedthe same asthe other classifications ofemployees; the rate of paymustbe put into effectimmediately, and the gatemen must be signed up to jointheUnion immediately or economic action would betaken.The following day Lowe addresseda letter to BaneacknowledgingBanes'letter regarding the merging of thegatemen ofTruckaway and Fleet Carrier Corporation andstating "since it is our impression that this matter wascovered in the recent rider negotiations your letter hasbeen referred to Mr. Robert Parr." I In the middle of July,according to the credited testimony of Holland, thegatemen at the South Boulevard terminal, including Mr.Holland, were required to join the Union. They did sowillingly because they were informed that they would thenachieve the same wage scale that the other gatemenworking for Respondent at the Sanford Street terminalreceived.On July 23PresidentLowe, Attorney Parr, and anotherrepresentative of Respondent met with business agents ofthe Unionand negotiated what is in essence arider to therider involving the gatemen, which states,interalia,This rider covers the following employees and/or anyfuture employees hired as regular parttime employeesIRobert A. Parris a memberof the lawfirm representing Respondent inthe instant proceedings and apparentlytook partin Respondent's contractnegotiations. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDin the Gatemen-Inspector classification working at theCompany'sSouth Boulevardproperty.Following the above-quoted provision appear the names ofthe five gatemen working at the South Boulevard terminal,including Conrad Holland. The rider went on to providefor wage increases,in return for which the parties agreedthat the vacation,holiday, health and welfare and pensionprovisions of the basic contracts shall not be applicable toemployeesin this classification.The rider also providesthatallof the regular part-time employees in thisclassificationmust be members of the Union or becomemembers of the Union in accordance with the terms of thenational agreement.On September 1, 1971, Respondent closed down theSanford Street facility. All of the employees named in theJuly 23 rider were laid off, with the exception of Holland.On September 30, Holland was laid off without explana-tion.Holland did not contact any representative of Respon-dent, but, a day or two after his layoff, went to the unionofficeswhere he told Harold Daniels, the business agentresponsible for the servicing of the FleetCarrierunit, thathe had been laid off. He told Daniels, at the time,that hedid not know why he was laid off because he had moreseniority than a former Truckaway gateman, Danard, whowas retained. Daniels told Holland to come back in a fewdays, that he would have some more information. A fewdays later Holland returned to the union office andDaniels informed him that he had been laid off because hewas classified as a part-time watchman or guard,and thatthe men that were kept were classified as full-time regularemployees.Holland asked how it happened that he wasclassified as part time, when he had been working full timefor many years.2 Daniels said that he did not know why theCompany had him classified as a part-time watchman, butthat he would contact Respondent and try to find out. Afew days later Daniels told Holland he had no furtherinformation for him,and Holland again protested that hehad been a full-time employee for years.Daniels again toldHolland to come back in a few days. When Holland finallymet with Daniels again,Daniels simply told him that hehad nothing new to tell him.According to Daniels' testimony, Holland informed himon the first of the meetings after Holland's layoff that oneJoseph Nurek was going to retire soon and asked if hewould be able to get Nurek's job on his retirement. Hestated that he would try to find out. Ultimately, on May 1,1972,Nurekretired and Holland was recalled to take hisplace.Since that time Holland has worked 40 hours aweek,as gateman.B.Discussion and ConclusionsThe General Counsel contends that the layoff of Hollandbetween September 30, 1971, and May 1, 1972, violatesSection 8(a)(3) and (1) of the Act. The General Counselcontends that the cause of Holland's layoff was theRespondent's failure to credit him with his actual seniority,as compared with those employees who were retained,2Holland testified without contradiction that he had been originallyemployed in 1960 as a part-time gateman.By mid-1961 he was working 40hours, and for atleast severalyears prior to the incidents herein, he hadwhich,in its turn,resulted from his misclassification as apart-time employee.The Respondent,on the other hand, contends that,inasmuch as seniority is wholly a creature of contract, the"part-time"employees who man the gate at the SouthBoulevard facility, have no seniority, and accordingly,have no rights.The effect of the new rider of December 8, 1970, was toapply the June 1, 1970, contractto all gatemenemployedby Respondent. The unit, by the terms of both the nationaland local agreement,included both installations.Accord-ingly,the contract was applicable to the South Boulevardgatemen,who had theretofore not been members of theUnion, as early as December 8, 1970. This conclusion wasunderstood by the parties, as evidenced by the exchange ofletters of June 28 and June 29, 1971. Thereafter, the Unionand Respondent executedthe July 23agreement,under theterms of which the parties classified all the formerlynonunion Fleet Carrier gatemen as part-time employeesand excluded them from contract benefits includingseniority,notwithstanding the fact that Holland andGuilds, two of the five employees, were full-time employ-ees, and that Holland had been a full-time employee formany years.There is no definition as such, of part time and full timein any of the contracts. However, there is a provision thatpart-time employees shall be given an opportunity toqualify as regular employees if available when needed, andbe placed on the bottom of the seniority board if they meetallsuch qualifications,and that they shall accumulateseniority from the dateof their regularemployment. Thecontracts provide that 40 hours shall be the standardworkweek for hourly paid employees in the drivingoperations and the garages.From these provisions it mayfairlybe inferred that the term"part-time" has noextraordinary significance to the parties except that theyare employees who work fewer than 40 hours weekly, anddo not accumulate seniority while in a part-time status.PresidentLoweand Business Agent Daniels bothtestified with regard to the negotiations that resulted in theJuly 23rider.Lowe testified that the parties used the-term"part-time"in talking about the employees on the gate atSouth Boulevard. He said:These people were all considered parttime watchmenand it was clearly understood between the Companyand Local 614,insofar as I know that these peoplewould not hold any seniority because they had notbeen members of the collective-bargaining agreementfor whatever reason.On cross-examination he testified:Iwould have to admit that it seemed rather peculiarthat they would call them parttime when they wereworking 40 hours,but in our negotiationswith Local614, as relating to these five people so named in thatdocument,this was the consideration under which theywere talking in negotiating this agreementthat theywere not fulltime collective-bargaining unit employees.Lowe also stated "I would have to be perfectly honest andworked 48 hours each week, and continued to do so until a month before hislayoff. FLEET CARRIER CORPORATIONsay that their (Holland's and Guild's) total number ofhours that they had worked did not appear to be germaneto the negotiation of this agreement at that time."Daniels testified: "The Company stated that the hourswas not the criteria of what classification these particularmen were under, and the agreement that we reached as faras the rider, as far as the hours worked, wasn't brought intoit.These people were considered partime gate people. Asfar as the hours that they had worked, this wasn't thecriteria."Neither Lowe nor Daniels professed to be able toremember whether at any time any member of manage-ment informed any representative of the Union that two ofthe five gatemen at the South Boulevard facility wereworking full time.It is clear from the above testimony that no distinctionwas made between part-time and full-time employeesworking on the South Boulevard facility, and that noconsideration was given to the fact that Holland was notonly a full-time employee, but was senior to at least one ofthe gatemen at the Sanford Street facility. Accordingly,there is no support for Respondent's position that by theJuly 23 rider it was decided that the full-time employees atthe South Boulevard property would not be awardedseniority. Inasmuch as the December 8, 1970, rider hadalready awarded to the full-time gatemen all the rights ofthe contract including seniority to the gatemen employedby the merged company, the erroneous inclusion ofHolland in the list of part-time employees can scarcely beconstrued as an agreement of the parties that he should bestripped of his seniority.It appears that Respondent is on the horns of a dilemma.EitherHolland's status as a full-time employee wasconsidered and the parties agreed that he should bestripped of his seniority or he was not considered and theinclusion of his name on the list of part-time employeeswas in error. In the former event, no basis appears for thediscrimination with regard to Holland, but that he had notbeen a union member prior to the agreement. In the latterevent it appears that Respondent's refusal, on beingapprised by Holland of the mistake after his layoff, tomake amends and give him his rightful position resultedfrom the same cause.The General Counsel contends, under the authority ofWoodlawn Farm Dairy Co.,162 NLRB 408, that by notcrediting Holland, after the transfer to the facility at whichhe worked of the gatemen from the Sanford Street facility,with his current seniority because of his lack of member-ship in the Union, the Respondent Employer discriminatedagainst him in violation of Section 8(a)(1) and (3) of theAct. It appears to me that the parties in the negotiation ofJuly 23 agreement carefully refrained from discussing thestatus of the full-time gate people. The only reason thatappears for this is that the Union was interested inmanning the jobs at the South Boulevard facility with itslong-term union members from the Sanford Street facility.This could be accomplished of course by the easy expedientof simply referring to the South Boulevard gatemen as part3Woodlawn Farm Dairy Co., supra.4SpielbergManufacturing Co.,112 NLRB 1081;Collyer Insulated Wire,192 NLRB No, 150.5 1 credit Holland's testimony with regard to his several interviews with231timefor they would have no seniority and could bebumped by the unionmembersfrom Sanford Street. Theparties by the December 8, 1970, rider vested Holland withseniority. If their position is that he was divested of thisseniority by the subsequent rider of July 28, 1971, the onlydistinguishing factor that appears as a cause for suchdivestiture is his former lack of union membership, but theparties may not under Section 8(a)(3) discriminate againstan employee on this ground .3When the Sanford Street terminal was closed, thegatemen at the South Boulevard terminal, with theexception of Holland, were all terminated and supplantedby the Sanford Streetgatemen.A month later, Holland,too,was terminated. It was at this point that the actualdiscrimination took place. The record is clear that Hollandhad been a full-time gateman since 1961; yet Danard, aformer Sanford Street terminal gateman, had seniority as awatchman only since 1968 and as an employee only since1963.Accordingly, in the absence of a discriminatoryapplication of the seniority rules, Danard should have beenlaid off and Holland retained. Respondent's failure toretainHolland under these circumstances constitutes aviolation of Section 8(a)(3) and (1) of the Act.The Respondent contends that inasmuch as this disputearises under the seniority provisions of the contract, whichhas grievance and arbitration procedures, the Board undertheSpielbergandCollyerlines of cases4 should defer to thegrievance-arbitration procedure. This matter too is dis-cussed in theWoodlawncase and here, as inthat case, thereis no policy reason for the Board to decline voluntarily toresolve the issues involved herein, for as in that caseHolland's interests would not be protected in any suchproceeding as both Respondent and Union would bearrayed against his interests. Furthermore, under articleVII, section 2, the grievance must have been taken up withthe Company within 30 days after the grievance arises. The30 days was effectively dissipated by the failure of Daniels,theUnion's business representative, to institute proceed-ings on Holland's behalf when Holland complained to himafter his layoff.5 Apparently therefore the procedures setforth in the contract for settlement of grievances may nolonger be available to Holland and I recommend that theBoard should not defer the resolution of the issues hereinto the grievance-arbitration provisions of the contract.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Daniels which culminated in Daniels' telling him that he had nothing to tellhim after allegedly investigating the status of Holland as a full-timeemployee. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take affirmative action designed to effectu-ate the policies of the Act. Having found that Respondentunlawfully discharged Conrad Holland, its employee, andit appearing that Holland was recalled to work on May 1,1972, it is recommended that Respondent correct itsrecords to show the true seniority date, that is to say thedate upon which Holland became a full-time gateman andmake Holland whole for any loss of earnings suffered byreason of his unlawful layoff between September 30, 1971,and May 1, 1972, by payment to him of a sum of moneyequal to that which he normally would have earned duringthat periodless net earningsduring the same period withbackpay computed on a quarterly basis in a manner setforth by the Board in F.W. Woolworth Company,90 NLRB289. Backpay shall carry interestat a rateof 6 percent perannum as set forth inIsisPlumbing & Heating Co.,138NLRB 716.Upon the foregoing findings of fact and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.By discriminatorily laying off Conrad Holland, itsemployee, thereby discouraging membership in the Union,Respondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.2.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]